In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                       No. 06-19-00094-CV



                 GEORGE DOUGLAS, Appellant

                                V.

JACK MARTINSEN AND BARBARA K. MARTINSEN-ANICH, Appellee



              On Appeal from the 2nd District Court
                    Cherokee County, Texas
                 Trial Court No. 2010-09-0616




           Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
        Court reporter Jenny L. Hoyt recorded the trial court proceedings in appellate cause number

06-19-00094-CV, styled George Douglas v. Jack Martinsen and Barbara K. Martinsen-Anich,

trial court cause number 2010-09-0616 in the 2nd Judicial District Court of Cherokee County,

Texas. The reporter’s record was originally due in this matter on December 30, 2019. That

deadline was extended twice by this Court, on Hoyt’s motions, resulting in the most recent due

date of February 19, 2020. Although we warned Hoyt that additional requests to extend the filing

deadline would not be granted, absent extraordinary circumstances, she has nonetheless filed a

third request for an extension of the filing deadline. After reviewing Hoyt’s third extension

request, we found no extraordinary circumstances that would warrant a third extension of the filing

deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        We, therefore, order Hoyt to file the complete reporter’s record in cause number 06-19-

00094-CV, styled George Douglas v. Jack Martinsen and Barbara K. Martinsen-Anich, trial court

cause number 2010-09-0616 in the 2nd Judicial District Court of Cherokee County, Texas, to be

received no later than March 20, 2020.


                                                 2
      IT IS SO ORDERED.

                          BY THE COURT


Date: February 25, 2020




                            3